Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 7 April 1781
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                        
                            Sir,
                            Newport April the 7 1781.
                        
                        I received yesterday Your Excellency’s Letter of the 7th instant. I am exceeding glad that the affairs to the
                            Southward should permit the defering the junction of my small corps of troops to yours, and I had only had the honor of
                            writing to your Excellency to ask your Leave for making all my preparations for the moment that the movement should become
                            necessary. The hope I had of a naval enterprize against New-york, or rather, to speak freely, the absolute want of money,
                            made me defer the purchase of the horses necessary for a Land march, untill the arrival of the Astrée. A fortnight ago, I gave orders to Mr Wadsworth to buy, by degrees to spare our money, 400 artillery
                            horses, which added to 160, which we have, will be 560, absolutely necessary for the carriage of our field pieces. I
                            propose hiring, 4 oxen teams for all the other parts of the Service and for the officer’s baggage. As to the Siege
                            Artillery, and the Stores of the regiments and of the Army, I propose, if your Excellency approves of it, depositing them
                            at Providence, where I would Leave a Small Garrison of 4. or 500. men to guard them, and join to them some country
                            militia, for it would be a very good prey for Mr Clinton if he was to send there 12. or 1500. men, upon vessels small
                            enough to pass over the Bar, of which they have a great many. Because they never have gone to Providence, we must not
                            infer from that, that a deposite so valuable and so alluring, would not be capable to attract them there, if there was no
                            force ready to stop them. As to Newport, if the fleet, when I shall march to you, has another destination, a Detachment of
                            militia to keep the works and to assure the entry of the king’s fleets, will be Sufficient; If, on the contrary, the
                            king’s fleet remains there, Your Excellency will regulate the number of Troops that I must Leave there, and that number
                            will be relative to the possibility which the Enemy will have to make an enterprize against Newport: The Garrison at
                            Providence which would then be protected by the king’s fleet would be a part of that number. All that I ask of your
                            Excellency, is, that when you will foresee that I must make a movement, you would give me notice of it, as early as
                            possible, as Mr Wadsworth has asked three weeks to assemble the Ox teams that will be necessary for the different Services
                            and for the baggages of the Army, which shall only consist of what is absolutely necessary.
                        In the mean time, the Artillery horses are buying, the stores for flour are making at hartford, they are
                            laying up at Providence our Powder, our balls and bombs, and All the things belonging to the Artillery of siege that are
                            not necessary to the defense of the harbour and of the Magazines of the Army. All these movements are sufficient to make
                            it believed that we want to make a Land march, and I hope, will fill the views of your Excellency as to that particular,
                            of hindering them at New-york from weakening themselves any more. I must say before hand to your Excellency that the march
                            from this to New-windsor will be very slow. The Passage of two ferrys from here to Providence, the difficulty of the
                            roads, the Long time necessary for making preparations &cc., all these reasons, will make me demand Your
                            Excellency’s orders as Soon as my son is arrived, that, if we are obliged to act in the defensive way, I may prepare
                            myself with all the activity in my power.
                        We are making ready for the expedition that I communicated to your Excellency in my Letter of the 6th instt,
                            and I wait for your orders about it. As Long as the British fleet is in the Chesapeak, I look upon the expedition as sure;
                            if it returns to New-york to get repaired, the expedition is yet possible; but if it returns to Gardner’s bay, I think it
                            is too dangerous, and that the object would not compensate the risks that this partial expedition would make us undergo. I
                            am afraid Least the enemy has taken this Last resolution: Governor Trumbull has received advice which he looks on as sure,
                            that 20. British sail have appeared in the Sound and the Duke de Lauzun writes me that the Governor is
                            in some apprehension for the shores of Connecticut. I would rather think, if the advice is true, that it is a convoy
                            prepared for the Supplying with fresh provisions the fleet which they may expect every day in Gardner’s bay. If it is so,
                            our expedition won’t take place, however every thing is preparing under great Secrecy, that it may not be delayed, as soon
                            as Your Excellency has given your Approbation, if the position of the enemy’s fleet permits it. I cannot conceive how the
                            English who have been worse used than We, can refit themselves so fast, the Conquerant won’t be these three weeks in a state to go out, but he has lost his rudder, which is a thing very
                            difficult to replace. the Chevr Destouches does not Lose one moment of time. I am with respect and personal attachment
                            Sir, Your Excellency’s Most obedient, most humble servant
                        
                            le cte de Rochambeau
                        
                    